Exhibit 10.2

 

AMENDMENT NO. 1

 

AMENDMENT NO. 1 (this “Amendment 1”), dated as of August 8, 2012, to that
certain Credit Agreement, dated as of June 1, 2011, as amended, supplemented and
in effect from time to time (the “Credit Agreement”; capitalized terms used
herein and not defined shall have the meanings set forth in the Credit
Agreement), among SELECT MEDICAL HOLDINGS CORPORATION (“Holdings”), SELECT
MEDICAL CORPORATION (the “Borrower”), JPMORGAN CHASE BANK, N.A., as
Administrative Agent and Collateral Agent (the “Administrative Agent” and the
“Collateral Agent,” respectively), MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED and GOLDMAN SACHS BANK USA, as Co-Syndication Agents, MORGAN
STANLEY SENIOR FUNDING, INC. and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Co-Documentation Agents, and the several banks and other financial institutions
from time to time party thereto as lenders (the “Lenders”).

 

W I T N E S S E T H:

 

WHEREAS, Section 9.02 of the Credit Agreement permits the Credit Agreement to be
amended from time to time;

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

SECTION ONE.  Amendments.

 

(a)           Section 2.20(c) is hereby amended by deleting the words “ten
(10) Business Days” from the second sentence thereof and replacing them with
“three (3) Business Days”.

 

SECTION TWO.  Conditions to Effectiveness.  This Amendment 1 shall become
effective as of the date (the “Effective Date”) when, and only when, (a) the
Administrative Agent shall have received counterparts of this Amendment 1
executed by the Borrower and the Required Lenders.  The effectiveness of this
Amendment 1 (other than Sections Five, Six and Seven hereof) is conditioned upon
the accuracy of the representations and warranties set forth in Section Three
hereof.

 

SECTION THREE.  Representations and Warranties.  In order to induce the Lenders
and the Administrative Agent to enter into this Amendment 1, the Borrower
represents and warrants to each of the Lenders and the Administrative Agent
that, after giving effect to this Amendment 1, and both before and after giving
effect to the transactions contemplated by this Amendment 1:

 

(a)           no Default or Event of Default has occurred and is continuing;

 

(b)           the entry into this Amendment 1 by (x) Holdings and (y) the
Borrower has been duly authorized by all necessary corporate or other action of
each such entity; and

 

(c)           each of the representations and warranties made by each of the
Loan Parties in or pursuant to the Loan Documents is true and correct in all
material respects on and as of the date hereof as if made on the date hereof
(or, if any such representation or warranty is expressly stated to have been
made as of a specific date, in all material respects as of such specific date).

 

SECTION FOUR.  Reference to and Effect on the Loan Documents.  On and after the
Effective Date, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof” or words of like import referring the Credit Agreement,
and each reference in the Notes and each of the other Loan

 

--------------------------------------------------------------------------------


 

Documents to “the Credit Agreement,” “thereunder,” “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement, as amended by this Amendment 1.  The Credit Agreement, the
Notes and each of the other Loan Documents, as specifically amended by this
Amendment 1, are and shall continue to be in full force and effect.  The
execution, delivery and effectiveness of this Amendment 1 shall not, except as
expressly provided herein, operate as a waiver of any right, power or remedy of
any Lender or any Agent under any of the Loan Documents, nor constitute a waiver
of any provision of any of the Loan Documents.

 

SECTION FIVE.  Costs, Expenses and Taxes.  The Borrower agrees to pay all
reasonable out-of-pocket expenses incurred by the Administrative Agent in
connection with the preparation, execution and delivery of this Amendment 1 and
the other instruments and documents to be delivered hereunder, if any
(including, without limitation, the reasonable fees, charges and disbursements
of Cahill Gordon & Reindel LLP, counsel to the Administrative Agent) in
accordance with the terms of Section 9.03 of the Credit Agreement.

 

SECTION SIX.  Execution in Counterparts.  This Amendment 1 may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of a
signature page to this Amendment 1 by telecopy or other electronic transmission
shall be effective as delivery of a manually executed counterpart of this
Amendment 1.

 

SECTION SEVEN.  Governing Law.  THIS AMENDMENT 1 AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS AMENDMENT 1 SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

[Signature Pages Follow]

 

2

--------------------------------------------------------------------------------


 

 

SELECT MEDICAL CORPORATION, as the Borrower

 

 

 

 

 

By:

/s/ Martin F. Jackson

 

 

Name:

Martin F. Jackson

 

 

Title:

Chief Financial Officer

 

 

 

SELECT MEDICAL HOLDINGS CORPORATION

 

 

 

 

 

By:

/s/ Martin F. Jackson

 

 

Name:

Martin F. Jackson

 

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

 

 

By:

/s/ Dawn L. LeeLum

 

 

Name:

Dawn L. LeeLum

 

 

Title:

Executive Director

 

S-2

--------------------------------------------------------------------------------